This cause having heretofore been submitted to the Court upon the transcript of record of the final judgment herein, and briefs and argument of counsel for respective parties, and counsel for appellant and appellee having entered into and filed in this appeal a stipulation for the following order and judgment: It is, therefore, considered, ordered and adjudged by *Page 327 
the Court that the judgment and sentence rendered against the appellant Ned Long by the Judge of the Court of Record of Escambia County, Florida on the 19th day of March, 1942, be affirmed upon the authority of the judgment and opinion of this Court in the companion case of Long v. State, 150 Fla. 715,8 So. 2d 660.
Affirmed.
BROWN, C. J., WHITFIELD, BUFORD and ADAMS, JJ., concur.